

116 HR 5253 IH: 21st Century Youth Entrepreneurship Act
U.S. House of Representatives
2019-11-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5253IN THE HOUSE OF REPRESENTATIVESNovember 22, 2019Ms. Meng (for herself, Mrs. Carolyn B. Maloney of New York, Mr. Nadler, Mrs. Torres of California, Mrs. Beatty, Mr. Johnson of Georgia, Ms. Wild, Mr. Gonzalez of Texas, Ms. Tlaib, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide entrepreneurship as a well-rounded educational opportunity, and for other purposes.
	
 1.Short titleThis Act may be cited as the 21st Century Youth Entrepreneurship Act. 2.Activities to support well-rounded educational opportunities (a)Elementary and Secondary Education ActSection 4107(a)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7117(a)(3)) is amended—
 (1)in subparagraph (I), by striking or at the end; (2)by redesignating subparagraph (J) as subparagraph (K); and
 (3)by inserting after subparagraph (I) the following:  (J)programs and activities that promote innovation, such as leadership, financial literacy, and entrepreneurship; or.
 (b)Carl D. Perkins Career and Technical Education ActSection 135(b)(5) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355(b)(5)) is amended—
 (1)in subparagraph (S), by striking or at the end; (2)by redesignating subparagraph (T) as subparagraph (U); and
 (3)by inserting after subparagraph (S) the following:  (T)expanding opportunities for students to participate in entrepreneurship education programs; or.
				